United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3880
                                  ___________

Steve E. Adair,                           *
                                          *
                     Appellant,           *
                                          *
       v.                                 *
                                          *
Jim Burgett, in his individual capacity   *
and in his official capacity as a member *
of the Board of Directors of the Pulaski *
County Special School District; Mildred *
Tatum, in her individual capacity and in * Appeal from the United States
her official capacity as a member of the * District Court for the Eastern
Board of Directors of the Pulaski         * District of Arkansas.
County Special School District; Mack *
McAlister, in his individual capacity and *        [UNPUBLISHED]
in his official capacity as a member of *
the Board of Directors of the Pulaski     *
County Special School District; Arlyene *
Chervin, in her individual capacity and *
in her official capacity as a member of *
the Board of Directors of the Pulaski     *
County Special School District; Pulaski *
County Special School District,           *
                                          *
                     Appellees.           *
                                    ___________

                            Submitted: April 13, 2000

                                Filed: April 25, 2000
                                 ___________
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

        Teacher Steve E. Adair was accused of striking a female student in the back, and
after holding a hearing on the matter, the Pulaski County Special School District's board
of directors voted to terminate Adair's contract. Adair then brought this action against
the school district and various members of the board of directors (collectively the
district), alleging his termination violated his procedural and substantive due process
rights and his rights under the Arkansas Teacher Fair Dismissal Act (ATFDA). The
district court granted summary judgment for the district, and Adair appeals. Having
carefully reviewed the parties' briefs and the record, we affirm the grant of summary
judgment to the district on Adair's procedural and substantive due process claims for
the reasons expressed in the magistrate judge's thorough report and recommendation
as adopted by the district court. As for Adair's ATFDA claim, "when federal and state
claims are joined and the federal claims are dismissed on a motion for summary
judgment, the pendent state claims are dismissed without prejudice to avoid [n]eedless
decisions of state law . . . as a matter of comity." See Birchem v. Knights of Columbus,
116 F.3d 310, 314 (8th Cir. 1997) (alteration in original) (internal quotation marks and
quoted cases omitted). We thus remand to the district court with instructions to modify
its final judgment to dismiss Adair's ATFDA claim without prejudice. As modified, the
judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-